Citation Nr: 1038108	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  
He was the recipient of, among other decorations, a Purple Heart 
Medal.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Cleveland, 
Ohio that denied the appellant's claims of entitlement to service 
connection for the cause of the Veteran's death and to DIC under 
the provisions of 38 U.S.C.A. § 1318.

In July 2007, the appellant requested a videoconference Board 
hearing at the RO located in Cleveland, Ohio, which was scheduled 
for December 12, 2007.  The appellant failed to appear, and, 
therefore, her request for a hearing is considered withdrawn, and 
this case is ready for decision.

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the Veteran's death, the Veteran was service 
connected for residuals of a gunshot wound of the low back, 
evaluated as 60 percent disabling; a low back scar, evaluated as 
10 percent disabling; diabetes mellitus, evaluated as 20 percent 
disabling; left upper extremity peripheral neuropathy, evaluated 
as 20 percent disabling; right upper extremity peripheral 
neuropathy, evaluated as 20 percent disabling; left lower 
extremity peripheral neuropathy, evaluated as 10 percent 
disabling; right lower extremity peripheral neuropathy, evaluated 
as 10 percent disabling; and osteomyelitis, evaluated as 10 
percent disabling.

2.  At the time of his death, the Veteran's total combined rating 
for his service-connected disabilities was 90 percent, effective 
April [redacted], 2004; he was also in receipt of total disability 
compensation based on unemployability (TDIU), effective April [redacted], 
2004.

3.  At the time of the Veteran's death, a total service-connected 
disability rating had not been in effect for 10 years.


CONCLUSION OF LAW

The criteria for an award of DIC benefits under 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. §§ 1318, 7105 (West 2002); 
38 C.F.R. §§ 3.22, 3.105(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As the law and not the facts are dispositive in this case, there 
is no reasonable possibility that further assistance to the 
appellant would substantiate her claim, and the provisions of the 
VCAA do not apply.  Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002).

In any event, the Board observes that a letter dated in July 2006 
included a discussion of the evidence and information necessary 
to support a claim of entitlement to compensation pursuant to 38 
U.S.C.A. § 1318.

II.  Analysis

VA pays DIC benefits to the surviving spouse of a deceased 
veteran who was in receipt of, or entitled to receive 
compensation, at the time of his death for a service-connected 
disability that was rated totally disabling:  (1) if the 
disability was continuously rated totally disabling for a period 
of 10 or more years immediately preceding death; (2) if the 
disability was rated by the VA as totally disabling continuously 
since the Veteran's release from active duty and for at least 5 
years immediately preceding death; or (3) if the Veteran was a 
former prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a period 
of not less than one year immediately preceding death.  38 
U.S.C.A. § 1318(b).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means 
that at the time of death, a veteran had a service-connected 
disability rated totally disabling by VA but was not receiving 
compensation because:  (1) VA was paying the compensation to the 
veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C.A. § 5314 to offset an indebtedness 
of the veteran; (3) the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA rating decision concerning 
the issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the veteran's 
whereabouts were unknown, but the veteran otherwise was entitled 
to continued payment based on a total service-connected 
disability rating; (7) VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable under 
38 U.S.C.A. § 5309.  38 C.F.R. § 3.22 (2009).

Under 38 C.F.R. § 3.22, as amended, DIC benefits may not be 
awarded based on "hypothetical entitlement" to a total 
disability rating for 10 years preceding the veteran's death, no 
matter when the claim was filed.  See Rodriguez v. Peake, 511 
F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 
1371, 1374-77 (Fed. Cir. 2009).  An exception is provided in 38 
C.F.R. § 3.22(b)(1) if an appellant establishes that the veteran 
would have received total disability compensation for a period of 
10 years preceding his death but for clear and unmistakable error 
(CUE) committed by VA in a prior decision during his lifetime.

In May 2006, the Veteran died.  The death certificate shows that 
the immediate cause of death was pulmonary hypertension, and 
other conditions noted as contributing to the cause of death, but 
not resulting in the underlying cause, were tobaccoism, high 
blood pressure, and emphysema.  The appellant is the Veteran's 
surviving spouse.  A marriage certificate reflects that the 
couple married in December 1967.

The Veteran was service connected for residuals of a gunshot 
wound of the low back (60 percent rating), a low back scar (10 
percent rating), diabetes mellitus (20 percent rating), left 
upper extremity peripheral neuropathy (20 percent rating), right 
upper extremity peripheral neuropathy (20 percent rating), left 
lower extremity peripheral neuropathy (10 percent rating), right 
lower extremity peripheral neuropathy (10 percent rating), and 
osteomyelitis  (10 percent rating), at the time of his death.

At the time of the Veteran's death, his combined rating for all 
of his service-connected disabilities was 90 percent, effective 
April [redacted], 2004, the date of receipt of his claim for increased 
evaluations.  Also, at the time of his death, the Veteran was in 
receipt of TDIU compensation, effective from April [redacted], 2004, the 
date of receipt of his claim for TDIU.  Thus, the Veteran was in 
receipt of 100 percent disability compensation for a period of 
two years and six days, as he died on May [redacted], 2006.

In this case, the only argument the appellant has provided in 
support of her claim is her assertion that the Veteran was rated 
as 100 percent disabled for 10 years prior to his death.  Given 
that this is clearly not the case, the Board has sympathetically 
read her assertion as an allegation that he should have been 
awarded a total disability rating prior to April [redacted], 2004, i.e., 
for a period of at least 10 years.  However, as discussed above, 
the state of the law is such that claims for DIC benefits under 
38 U.S.C.A. § 1318 must be adjudicated based on decisions made 
during the Veteran's lifetime, and without consideration of 
theories of "hypothetical entitlement" to benefits raised for 
the first time after the Veteran's death.  See Rodriguez v. 
Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 
557 F.3d 1371, 1374-77 (Fed. Cir. 2009).

Therefore, based on the evidence of record, the Board finds that 
the requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are not met, as the Veteran was not evaluated as totally 
disabled during the 10 year period prior to his death.

The Board recognizes that the provisions of 38 C.F.R. § 3.22 do 
not preclude an appellant from arguing that prior rating 
decisions were clearly and unmistakably erroneous.  However, 
neither the Veteran, during his lifetime, nor the appellant 
successfully or specifically pled clear and unmistakable error in 
any rating action that would have entitled the Veteran to a total 
disability rating at any time prior to December 2001.  See Andre 
v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (holding that any 
claim of CUE must be pled with specificity).

In light of the above discussion, the Board concludes that the 
appellant's claim for DIC under 38 U.S.C.A. § 1318 must be denied 
because the Veteran did not have service-connected disabilities 
that were continuously rated as totally disabling, nor was he in 
receipt of TDIU, for the 10-year period prior to his death.  See 
Tarver v. Shinseki, 557 F.3d 131 (2009).  Entitlement to these 
benefits must therefore be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is 
denied.


REMAND

As noted above, the Veteran died in May 2006, and the death 
certificate shows that the immediate cause of death was pulmonary 
hypertension, and other conditions noted as contributing to the 
cause of death, but not resulting in the underlying cause, were 
tobaccoism, high blood pressure, and emphysema.

Also, as noted above, at the time of the Veteran's death, he was 
service connected for residuals of a gunshot wound of the low 
back, a low back scar, osteomyelitis, diabetes mellitus, and 
peripheral neuropathy of both upper and lower extremities.

The appellant alleges that the Veteran's service-connected 
disabilities, particularly his peripheral neuropathy and 
residuals of a low back gunshot wound, caused his death.  She 
further alleges that the Veteran acquired "post statis 
depression" as a result of service, which contributed to his 
death.  See Form 9, June 2007.  In light of Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the Board interprets the appellant's 
assertion as being that the Veteran incurred an acquired 
psychiatric disorder, to include (but not limited to) either 
depression or posttraumatic stress disorder (PTSD), which 
contributed substantially and materially to the Veteran's death.

In this regard, the Board notes that in October 2003, the Veteran 
filed a claim for service connection for PTSD, which was denied 
by way of a March 2004 RO decision based on a March 2004 VA 
examiner's opinion that the Veteran did not meet the diagnostic 
criteria for PTSD.  At the same time, however, the Board 
acknowledges certain VA treatment records dated in October 2002, 
December 2002, and September 2003 reflecting that the Veteran was 
diagnosed with PTSD.  In addition, the March 2004 VA examiner 
recorded a diagnosis of adjustment disorder with mixed anxiety 
and depressed mood, and noted that the Veteran's emphysema, 
congestive heart failure, kidney problems, and service-connected 
diabetes "play[ed] an important role in his current affective 
and interpersonal distress."

A March 2007 VA medical opinion reflects that the examiner 
reviewed the claims file and opined that the Veteran's service-
connected disabilities did not contribute to his death.  The 
Board notes, however, that no opinion was provided to clarify 
whether the Veteran acquired an acquired psychiatric disorder, to 
include adjustment disorder with mixed anxiety and depressed 
mood, as secondary to the his already service-connected 
disabilities, and if so, whether such disorder contributed to the 
Veteran's death.  In light of the appellant's assertion that the 
Veteran acquired a psychiatric disorder that contributed to the 
Veteran's death, and in light of the evidence in the claims file 
of diagnosed adjustment disorder with depressed mood as secondary 
to a service-connected disability, the Board finds that a remand 
is necessary to obtain an opinion as to whether the Veteran 
acquired a psychiatric disorder as a result of service or a 
service-connected disability, and if so, whether such disorder 
caused or contributed to the Veteran's death.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  With regard to the appellant's claim for 
service connection for the cause of the 
Veteran's death, please provide the appellant 
with VCAA notice as required under 
38 U.S.C.A. § 5103(a) and Hupp, and provide 
in such notice a list of the conditions for 
which the Veteran was service-connected at 
the time of his death.

2.  After the above development has been 
completed, obtain another VA medical opinion 
to address whether the Veteran acquired a 
psychiatric disorder, to include (but not 
limited to) adjustment disorder with anxiety 
and depressed mood, prior to his death.  For 
each psychiatric disorder identified, please 
opine as to whether it is at least as likely 
as not related to service, to include on a 
direct basis or as secondary to any of his 
service-connected disabilities.  Then, for 
each psychiatric disorder identified as being 
related to service on a direct or secondary 
basis, please opine as to whether it is at 
least as likely as not that such acquired 
psychiatric disorder(s) contributed 
substantially or materially to the cause of 
the Veteran's death, to include (but not 
limited to) pulmonary hypertension as listed 
on the Veteran's death certificate.  The 
claims file and a copy of this remand must be 
provided to the physician for review in 
conjunction with the opinion.  It would be 
helpful if the examiner would use the 
following language as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  After undertaking the above development, 
re-adjudicate the issue of service connection 
for the cause of the Veteran's death.  If the 
benefit sought is not granted, the appellant 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


